DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

2. 	Claims 1-3, 7, 9-12, 14-46 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Nakai et al. (JP 2011-132453 A as listed on the IDS dated 6/12/2020; English Machine Translation Included Herewith).
          	 Summary of Claim 1: 
A cellulose resin composition comprising 

a cellulose derivative (A) 

and a lubricant (B), and

a plasticizing component (C),

wherein the cellulose derivative (A) is an acylated cellulose obtained by substituting at least a part of hydrogen atoms of hydroxy groups of a cellulose with an acyl group having 2 to 4 carbon atoms, and remaining hydrogen atoms of the hydroxy group of the cellulose are unsubstituted,

and a content of the lubricant (B) is in a range of 0.1 to 10% by mass,

the plasticizing component (C) comprises an aliphatic polyester, and

a content of the aliphatic polyester is in a range of 7 to 30 parts by mass with respect to 100 parts by mass of the cellulose derivative (A).

 

	Nakai et al. teach a molding material containing a cellulose derivative including at least one group obtained by substituting a hydrogen atom of a hydroxyl group included in cellulose by (A) a hydrocarbon group and at least one substituted with an acyl group and a lubricant (claim 1), wherein the cellulose derivative is cellulose acetate [0112], wherein the lubricant is present in the composition in an amount of from 0.1 to 10 % by mass [0072], wherein a preferred plasticizer is a polyester plasticizer such as adipic acid [0101] and wherein the plasticizer is in the amount of “usually 5 parts by mass or less” [0107].
Nakai et al. do not teach or fairly suggest the claimed cellulose resin composition, wherein the composition comprises, in particular, unsubstituted hydroxy groups of the remaining hydrogen atoms of the acylated cellulose. Nakai are further silent on the claimed amount of plasticizer. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763